 ATLANTIC & PACIFIC TEA COMPANY325IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above,occurring in connec-tion with the business operations of the companies described in section I, above,have a close, intimate,and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices, itis recommendedthat theycease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Upon the basis of theforegoing findings of fact, and upon the entire record inthe case, the Trial Examinermakesthe following:CONCLUSIONS OF LAW1.Respondents are labor organizations within the meaning of Section 2(5) of theAct.2.CaliforniaWater and Telephone Company is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.3.Broadway Hale Stores,Inc., and Del E. Webb Corporation are engaged incommerce or in an industry affecting commerce.4.By threatening, restraining,or coercing a person in an industry affecting com-merce with an object of forcing him to cease doing business with another person,Respondents have engaged in an unfair labor practice within the meaning of Section8(b) (4) (ii) (B) of the Act.5.The aforesaid unfair labor practice is an unfair labor practice affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Atlantic&Pacific Tea CompanyandRetail Clerks Union Local536,AFL-CIO.Case No. 1,3-CA-4575.August 28, 196°2DECISION AND ORDEROn May 4,1962, Trial Examiner John P. von Rohr issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the attached Inter-mediate Report. The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint and recommended that those allegations of the complaintbe dismissed.Thereafter, the Respondent filed exceptions to the In-termediate Report and a supporting brief, and the General Counselfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-138 NLRB No. 42. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report, the exceptions and the briefs, and the entire recordin this case, and hereby adopts the findings,' conclusions, and recom-mendations 2 of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Atlantic & PacificTea Company, its officers, agents, successors and assigns, shall :1. Cease and desist from :(a)Discouraging membership in Retail Clerks Union, Local 536,AFL-CIO, or any other labor organization of its employees by dis-charging any of its employees or in any other manner discriminatingin regard to hire or tenure of employment or any term or condition ofemployment.(b)Theatening or interrogating its employees concerning theirunion sympathies or activities in a manner constituting interference,restraint, or coercion within the meaning of Section 8 (a) (1) of theAct.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist the above-named labor organization or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized bySection 8(a) (3) of the Act as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Delbert Bishop immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority or other rights and privileges previously enjoyed, and makehim whole for any loss of earnings he may have suffered because of thediscrimination against him in the manner set forth in that section ofthe Intermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social security'In inferring that the Respondent had knowledge of Bishop's union activity of Novem-ber 11, 1961,Member Rodgers does not rely on the "small size of the store" or the"relatively few employees"2The Trial Examinerfoundthat theRespondent had not violated Section 8(a)(1) ofthe Act bygranting wage increasesto the employeesand making certain changes in theirworking conditions.As no exceptionswere filedwith respect thereto, weadopt the TrialExaminer's recommendation,proforma. ATLANTIC & PACIFIC TEA COMPANY327payment records, timecards, personnel records and reports, and allother records necessary to determine the amount of backpay due underthe terms of this Order.(c)Post at its store in Canton, Illinois, copies of the notice attachedmarked "Appendix." 3 Copies of said notice, to be furnished by theRegional Director for the Thirteenth Region, shall, after being dulysigned by Respondent's representative, be posted by the Respondentimmediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that such notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent has violated the Act by conduct other than that foundto be violative herein, be, and it hereby is, dismissed.In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership in Retail Clerks UnionLocal 536, AFL-CIO, or any other labor organization of our em-ployees, by discharging or in any other manner discriminatingagainst them in regard to their hire or tenure of employment orany term or condition of employment.WE WILL NOT threaten or unlawfully interrogate our employeesregarding their union membership, activities, or desires.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist the above-namedunion or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any or allsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a condition of employment,as authorized by Section 8 (a) (3) ofthe Act, as amended.WE WILL offer to Delbert Bishop immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and makehim whole for any loss of earnings he may have suffered as a re-sult of his discharge.All our employees are free to become or remain, and to refrain frombecoming or remaining,members of the above-named or any otherlabor organization,except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a.condition of employment,as authorized by Section 8 (a) (3) ofthe Act,as amended.ATLANTIC & PACIFIC TEA COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the Selective Serv-ice Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Midland Building, 176 West Adams Street, Chicago, Illinois,Telephone Number, Central 6-9660, if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon an amended charge filed on December 29, 1961,the General Counsel forthe National Labor Relations Board,for the Regional Director for the ThirteenthRegion (Chicago,Illinois),issued a complaint on January 4, 1962, against Atlantic& Pacific Tea Company, herein called the Respondent,alleging that it had engagedin certain unfair labor practices affecting commerce within the meaning of Section8(a)(1) and(3) of the National Labor Relations Act, as amended, 61 Stat. 136,herein calledthe Act.The Respondent's answer denies the allegations of unlawfulconduct alleged in the complaint.Pursuant to notice,a hearing was held in Canton, Illinois, on February 27 and28, 1962,before Trial Examiner John P.von Rohr.All parties were representedby counsel and were afforded opportunity to adduce evidence,to examine and cross-examine witnesses,and to file briefs.Briefs were subsequently filed by the GeneralCounsel and the Respondent and they have been carefully considered.Upon the entirerecord inthiscase,and from my observation of the witnesses, Lhereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent Atlantic & Pacific Tea Company is a New Jersey corporation with re-tail stores located throughout the United States.The sole store involved in this ATLANTIC & PACIFIC TEA COMPANY329.proceeding is located in Canton,Illinois,where it is engaged in the retail sale anddistribution of groceries, meats, produce, and related products.During the calendar year 1960, the Respondent sold and distributed products atthe Canton store which exceeded $500,000 in gross value.During the same periodit received goods at the Canton store valued in excess of $50,000 from points andplaces located outside the State of Illinois.The Respondent concedes,and I find,that it is and has been engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONRetail Clerks Union,Local 536, AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe issuein this caseiswhether the Respondent discriminatorilydischarged em-ployee Delbert Bishopin violationof Section 8(a)(3) of the Act and whether itengaged inother conduct alleged to be independently violativeof Section 8(a) (1)of the Act.A. The factsThe Respondent's store at Canton,Illinois, employs approximately 22 employees,of whom 7 or 8 work on a part-time basis only. The employees have never beenrepresented by a labor organization, the Charging Union having lost an election inthe year 1954.The events concerned in this case occurred during an organizingcampaign by the same union in the months of October and November 1961.On October 4, 1961, an organizational meeting took place at the home of EdwinGriffith, an organizer for the Charging Union. Present at this meeting were DelbertBishop, the alleged discriminatee herein, John Grant, John Franciskovich, and RayAnderson, all of whom were fulltime employees at Respondent's store.Each of theemployees signed union authorization cards.Griffith also gave them additionalcards which were to be used in the solicitation of other employees for union mem-bership.On the following day, October 5, about 1 p.m., employee Bishop was approachedby Ray Smith, Respondent's store manager.While Smith admitted that he stoppedBishop to speak about the Union, the versions of this conversation differ. Bishop'stestimony is as follows: "On October the 5th, as I was running out for dinner, Iwas stopped up by the office and Mr. Smith came up to me and he said, 'I hear youare talking pretty strong about a union,' and I said, 'I don't know anything about it,'and he said, 'Don't tell me that, I know you had a meeting last night at a unionman's house,' and I said, 'I don't know anything about it,' and he said, 'Didn't youattend,' and I told him, 'No,' and he said, 'Well, never do anything to let me falldown on you.' He said, 'We can give you all the Union can give you. All the Unionwants is your union dues,' and I went to lunch."Smith denied that he had any knowledge of the union meeting of the previousevening at the time he spoke to Bishop. Smith's explanation as to the reason which,prompted him to speak to Bishop on October 5 was that on October 3 one of theemployees, Vivian Kernal, told him that "the boys in the back room were talkingabout the Union" and that "I was curious, and on Thursday morning I asked Del-bert Bishop what he thought about the union...." Smith denied asking Bishopwhether he had attended a union meeting on the preceding evening or that he madeany statement to Bishop to the effect that he had heard Bishop was talking prettystrong about the Union.Other than conceding he questioned Bishop concerning hisattitude toward the Union, Smith said that the only other statement he made toBishop was that "I told him he was free to do whatever he cared to do but it costmoney to belong to the Union and if he pays these dues he better be sure what hewas paying for."For reasons which will appear hereinafter, I credit Bishop'sversion of the October 5 conversation over that of Smith's.Smith, while denying that he had knowledge of the union meeting at the time hespoke to Bishop on October 5, conceded that lateron the sameday he received areport about the union meeting from Bill Ladd, manager of the produce department.Thus, Smith testified, "On Thursday afternoon Bill Ladd stopped ... and he askedme if I knew that the boys were talking union and that they had a meeting the '330DECISIONS OF NATIONAL LABOR RELATIONS BOARDnight before, and I told them thatIwasaware that they had been talking unionbut I didn't know they had a meeting." 1Smith admitted that after he spoke to Grant he asked employee Don Alpa if hewas interested in the Union,2 and that he asked Jeff Hacket, identified only as thedairy department head, what he knew about the Union.In the latter part of the day on October 5, a group of some seven employeesheld a meeting among themselves at the store .3The evidence is clear that at thismeeting the employees decided to pay a visit to Smith'shomethat evening becauseat this point they had become fearful that they might be subjected to reprisals bySmith because of their union activities .4Smith testified that about 8 p.m. he re-ceived a telephone call from Bill Ladd in which Ladd stated that the employees hadsome grievances, that they wanted to come out "and talk to me about their troubles."The aforementioned employees who met at the store in fact did appear at Smith'shome on the evening of October 5.However, employee John Grant, who thenworked in the produce department with Bill Ladd, arrived by himself ahead ofthe others.5Grant, as we shall see, clearly proved to be a hostile witness whencalled by the General Counsel.According to Grant's testimony, and this is un-disputed, it was he who initially took the lead in the organizational activities ofRespondent's employees.Grant testified that before coming to Smith's home hespoke to produce manager Ladd and that "he [Ladd] said that I should go see Rayand make it right with him."Grant testified that when he arrived at Smith's home, "I told him I figured heknew why I was there, and he said he thought he had a good idea but he wasn't mador anything."Grant was vague as to what was said between him and Smith priorto the arrival of the other employees but he did testify that "I told him we hadgone to a meeting the night before, and he said he had heard about it that day."When Grant was asked whether he told Smith the names of the employees whoattended the union meeting on the night before, Grant testified "I'm pretty certainI didn't."Grant was then confronted with a prior sworn statement which he hadgiven to a Board agent investigating the case, in which he stated,interalia,"Thatnight Thursday, October 6, 1961,8 I went to Smith's house and I told him who hadattended the union meeting at Griffith's house."Upon such confrontation, andwhen asked if he wished to change his testimony as to whether he told Smith whohad attended the unionmeeting,Grant testified, "I can't say for sure or not if Idid nor not."Concerning this matter, Smith testified that when Grant first arrivedGrant stated that he had some problems to discuss and that a little later "he men-tioned that the boys had had a meeting and that they had gone to the Union to seewhat they had to offer, and that is when I told him, `I believe, John, we have asmuch to offer as they do and you fellows can do whatever you would like to do,but I would like for you to make sure first that you are getting something that youpay for."'The other employees arrived at Smith's home a short while after Grant.Theevidence reflects that the employees took this occasion to discuss their grievances.These latter principally concerned an adjustment in their workine hours, and a 10-cent shift differential for the men working on the night shift.The evidence, con-cerning which thereisnoreal dispute,reflectsthat during this meeting Smith told3 Ladd,the produce manager, did not attend the union meeting of October 4.However,John Grant, an employee who worked in the produce department, testified without contra-diction that he told Ladd about this meeting at about 9 am. on October 5.2 Smith testified that he also told Alpa, a produce clerk,that"the union was entirelyup to him . . but I wanted him to know that it did cost money to join the Union andhe can be surethat he got what he paid for." Alpa, who was called by the GeneralCounsel, testified on direct examination that in this conversation Smith asked him if hehad been to a meeting on the night before.However,on cross-examination in response tothe question "Did Mr. Smith ask you if you had gone to the meeting" Alpa's answerwas "no." Although to all appearances Alpa seemed an honest witness, his contradictorytestimony in this respect cannot be used to support the General Counsel's case8These Included Bishop, John Grant, John Franciskovich, Ray Anderson, Don Alpa,and Bill Ladd4 Thus, Ray Anderson,an employee who was called as a Respondent witness,testifiedthat at the time of the above meeting "we was all fairly scared" and that "we was allafraid we were going to get busted, and I was." Grant,Bishop, and Alps, testified tosimilar effect.5 Smith testifiedthatGrant had also called him earlier to saythathe would like to-come out and see him.6 The reference to October 6 was inadvertent, the correct date being October 5. ATLANTIC & PACIFIC TEA COMPANY331the employees as follows: (1) the Respondent could give them thesamebenefitsas the Union and they would not have to pay dues to receive such benefits; (2)unions cost money and that the employees should be sure they were receiving theirmoney's worth; (3) it was the employees' choice, if they wished, to vote the Unionin or out; (4) in response to questions from the night-shift employees about a 10-cent bonus for working nights, stated that a recommendation had been made toRespondent's St. Louis office several weeks before; and (5) in response to the com-plaints of several employees, promised to make certain adjustments in the lengthand schedule of their working hours.The upshot of the above meeting at Smith's home was succinctly stated by JohnGrant, who testified without contradiction that as a result of the meeting, "All ofus decided right there to drop the whole thing."That the employees at this pointdecided to abandon the Union is further borne out by the fact that none of themengaged in any further union activities until Bishop some 5 weeks later made anattempt to renew the union organizational activities.Delbert Bishop was discharged on November 13, 1961.However, the incidentwhich Respondent asserts as the cause for Bishop's discharge occurred on November11.Itwas on this same date, November 11, that Bishop undertook fresh stepstoward the union organization of Respondent's employees. It is .the General Coun-sel's position that this latter activity was the real reason for Bishop's termination.During the time of the events related herein the Respondent's store was in theprocess of an extensive remodeling program.There is no dispute that the remodelingprocess caused considerable inconvenience to the employees.7At about 7 p.m. onNovember 11, which was a Friday, Bishop was engaged in the loading of shelveswith Ray Anderson, an employee who at this time worked as a backroom clerk.Bishop testified that as they were thus working, he remarked to Anderson: "Boy,we better get some order control back here. I can't even get back to the wall."Bishop testified that at this point Smith came up and overheard the latter remark,but that he was not aware of Smith's presence when he made the remark.Ac-cording to Bishop, Smith then said to him, "The reason we got so much freighthere is because we are remodeling the store. I order on Monday and Saturdays;if you want the order board come up and I'll give it to you." Bishop said the con-versation ended with his telling Smith, "You said when Harold Rose went on vaca-tion, you told me you were going to show me how to order but you never did."Smith's version of this incident is that as he passed Bishop and Anderson whilewalking down the aisle, Bishop turned to him and said, "Someone has to do some-thing about this God damn order control.All they do is grab pencils and orderwild around here.Look there on the bottom there is a case marked right on thebottom."Smith testified that this remark of Bishop irritated him and that at thispoint he told Bishop, "if you think you can do a better job, come up front and geta pencil."He thereupon walked away.Anderson's version of the incident, whencalled as a witness by the Respondent, was substantially the same as that of Smith's.Anderson testified, and Bishop denied, that after Smith left the area he told Bishopthat "statements like that can get you fired," to which Bishop replied that he didnot care because he was promised a job with Krogers.On the other hand, Bishoptestified that after Smith left Andersonsaidto him, "Boy, I guess he told you," andthat he responded by saying, "I didn't even know he was around or I wouldn't havemade that remark." I credit Bishop's testimony over that of Anderson with respectto this latter conversation between them .8Further comment with respect to thisincident is reserved until hereinafter.Before reporting to work in the morning of November 11, Bishop spoke to em-ployee Tom Stanley outside of the store and obtained his signature to a unionauthorization card.On the same day he also asked employee Lois Layton to signa card, but the record does not disclose the time or place.At about 9 p.m. on7 Smith testified that the remodeling "disrupted the routine" and that "I made it apoint to go to every employee and told them that during the remodeling, which none ofthem had experienced, would call for an extra effort on their part. . .."8 Anderson clearly was hostile toward Bishop.He conceded that sometime after Bishop'sdischargehe told Bishop to drop the unfair labor practice case here involved. In fact,Anderson conceded that on one occasion after Bishop's discharge, he and his cousin, JohnFranciskovich (an employee who also testified adversely to Bishop) went to Bishop'shouse andthreatened Bishop with physical violence.Moreover, it is also interesting to note that Anderson took Bishop's job after Bishopwas discharged.Anderson testified that prior thereto his duties included"giving him[Bishop] a hand in the back room " Anderson received a raise of $2.50 per week shortlyafter Bishop left. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDNovember 11, during a coffee break in the dairy department, Bishop spoke withemployees Ray Anderson, John Grant, Jeff Hacket, Carl Walters, and John Klin-felter and invited them to attend a union meeting to beheld at his home at 7 a.m.on the following day.Also on the evening of November 11, Bishop succeeded ingetting employee Dale Wheelhouse to sign a union card.9None of the employees attended the meeting which Bishop had called at his homefor November 12. On November,13, a Monday, Bishop reported to work as usualbut found that his timecard had been pulled. According to Bishop, Smith came up tohim and said, "I've been thinking about the remark you made the other night and Ithink the job is too big for you, so I'm going to let you go." Bishop further testifiedthat as he went to his locker, Smith came back to him and said, "If you needa, recommendation, I'll give you one.You are a good worker." Bishop said thathe responded to this by saying, "I don't think I need a recommendation. I thinkI can get a job." Smith's version of this conversation was the same as that ofBishop's except that he denied telling Bishop at this time that he was a good worker.Smith also testified that on this occasion Bishop said, "I have a job somewhere else,and I was going of leave you in two weeks anyway." To the extent that the versionsdiffer, I credit the testimony of Bishop over that of Smith.B.Additional facts; concluding findingsThe Respondent asserts that Bishop was discharged for insubordination.Thus,with reference to the Friday evening (November 11) incident, Smith testified thathe gave the matter further thought during the weekend and that, "I knew that byMonday the word would get around to the rest of the personnel that Bishop wasmouthing off to me [in] an impudent manner, and if he got by with that, I wouldcertainly be a poor leader with the rest of the personnel, and the more thought Igave to it I thought the best thing to do for the whole organization was to dischargehim."On the entire record, including my observation of the witnesses and my considera-tion of all the factors and circumstances involved in this case, I am convinced thatthe real reason for Bishop's discharge on November 13 was his renewed organiza-tional efforts among the employees on November 11.At this point comment should be made concerning my credibility observations.As previously noted, the principal employee witnesses, John Grant, Ray Anderson,and John Franciskovich, all demonstrated hostility or bias against Bishop. I have,of course, taken this into account when weighing their testimony.Delbert Bishop,the discriminatee herein, impressed me as being an honest witness.Having observedhim testify and having weighed his testimony in the light of the entire record, I am-persuaded that his testimony was not fabricated.10As to Smith, it cannot be saidthat the General Counsel was successful in shaking his testimony. It was myobservation, however, that at times Smith's responses to questions put to him by hiscounsel were a little too smug to be accepted at their face value. (As noted here-inafter, I do not credit the reason given by Smith for Bishop's discharge.)While I have taken all of the foregoing into consideration, in the last analysisthe basic facts in this case are not overly in dispute.Accordingly, the principalbasis upon which my determination rests is predicated upon all of the circumstancesdisclosed in the entire record.This Trial Examiner is well aware that company knowledge of union activitiesis a prerequisite to a finding of an 18(a)(3) violation.As noted heretofore, there isno dispute but that the Respondent here had general knowledge of the union activitiesof its employees.This much even Smith conceded. But did the Respondent obtainknowledge of the renewed union activities which Bishop engaged in on November 11?9Respondent suggests in its briefthatBishop called for a union meeting at his homeon November 12 because of the earlier incident on November 11. This contention mustbe rejected.Thus, as indicated above, Bishop had already renewed his union activitiesin the morning of November 11 at which time he obtained the signature of an employeeto a union card.Further, in explaining his renewed union activities,Bishop crediblytestified,"Afterwe seen that Mr Smith wasn't going to keep his promise about giving aeight hour shift and a day off, I receivedmoreauthorization cards from Mr. Griffith....(Emphasis supplied.)laRay Anderson testified that on one occasion Bishop requested him to"change hisstatement,"this apparently with reference to any testimony that he would give.Oncross-examination,however,Anderson concededthathe never did tell Bishop what hisstatement wouldbe.At best, theevidence shows that Bishop requested Anderson to givehim a good statement.It is clear,and I find, that Bishop made no attempt to getAnderson to testify falsely.See also footnote 8. ATLANTIC & PACIFIC TEA COMPANY333To be sure, there is no direct evidence to show that it did.However, I am con-vinced, and I find, that the entire record in this case warrants an inference that itdid receive knowledge of this activity.Thus, we have Smith's admission that hereceived reports from two employees, Vivian Kernel and Bill Ladd, concerning theemployees' earlier union activities.On October 5 Kernel told Smith that the boysin the backroom were talkingunionand on October 5 Bill Ladd reported that theboys were talking Union and that a union meeting had been held the night before.Upon receiving these reports, Smith admittedly interrogated three employees concern-ing their union feelings and sympathies, one such interrogation, as we have seen,including a threat to Bishop.Then we have the meeting held at Smith's home on theevening of October 5, which resulted from the employees' fear of reprisals becauseof their union activities.Again, it is noteworthy that employee Grant arrived aheadof the other employees and gave Smith word about the union meeting held the nightbefore.There is no question but that the pros and cons of the employees con-tinuingwith such activity was discussed with Smith at this time. Immediately there-after the employees abandoned all interest in the Union until November 11 whenBishop attempted to revive the organizational activities.These factors consideredwith the small size of the store and the relatively few employees lend support to theinference that Smith was aware of Bishop'sunionactivitiesat the time of hisdischarge.Further buttressing this inference is the very pretextual nature of the ex-cuse given by Respondent for Bishop's termination.We turn to this now.Prior to his discharge Bishop had been an employee of the Respondent for 2years.Smith conceded that at least until the last 6 months Bishop had been a sat-isfactory employee. It will be recalled that the specific reason, and theonlyreasongiven by Smith for Bishop's discharge was that Bishop allegedly was insubordinateto him on the evening of November 11. Yet, Respondent attempted to show thatBishop's work for the last 6 months was not up to par and that apparently someconsideration was given to this in effecting his discharge. In view of the absence ofany indication by Smith that Bishop was discharged because of the quality of hiswork, Respondent's attempt to show to,the contrary must be viewedas aninconsistentdefense.In any event, the deficiencies which Respondent attempted to attribute toBishop consisted of such trivialities that they are hardly worthy of comment.Havingconsidered the evidence in this regard, suffice it to say that the work deficiencies inquestion were of the type whichat sometime or other could be made by any averageemployee.The fact is that aslate asin October 1961, not long after the start ofthe store remodeling, Smith prevailed upon Bishop not to quit his job, which Bishophad threatened to do."As to the November 1.1 incident itself, the versions given by Bishop and Smithhave been related in the preceding section herein.Even if Smith's version is ac-cepted, I find it incredible to believe that Bishop's conduct on this occasion wasso aggravated as to warrant the extreme penalty of discharge for this 2-year em-ployee.12On the entire record, I am convinced, and I find, that Respondent has at-tempted to utilize the November 11 incident as a coverup for its real motive in dis-charging Bishop, which was the intervening circumstance of his renewed union ac-tivities.Accordingly, I find that by such conduct the Respondent violated Section8(a) (3) of the Act' it is also found that Respondent violated Section 8(a) (1) of theAct by Smith's questioningof employees on October 5 concerning their union ac-tivities and sympathies, and his threatening statement to Bishop, "never do anythingto let me fall down on you," in thecontext inwhich it was made.The complaint furtheralleges aviolation of Section 8(a)( I) in that "Since on orabout October 5, 1961, Ray Smith offered, promised, and granted wage increasesand changes in working conditions to employees in order to induce them fromattending union meetings or giving any assistance or support to the Union." Promisesof benefitsand benefitsbestowed are not unlawfulunlessthey can be shown to haveu The creditedand uncontroverted testimony of Bishop.12 In consideringthe testimonyconcerningthisincident,I note that evenSmith's ver-sion quoted Bishopas saying, "Alltheydo is grabpencils andorder wild around here."Thus, Smith's own version would seem to indicatethat Bishop'sremark was not intendedto be a reflection upon him.I would also note that whether or not Bishop used the words"God damn,"swearingwas not assigned by the Respondentas a reasonfor the discharge. In any event, I amconvinced and find that Bishop did not employthe useof any such language either directlyor derogatorily toward Smith.It isnoteworthy,also,that even Andersonapparentlyconsidered the incident trivial,for his testimony was that when Bishop advised him ofhis dischargeon Monday morninghe at firsttook it jokinglyand told Bishop that he did not believe it. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscouraged union activities.Further, as a general rule such is not the case unlessthe benefits or promises of benefit are harnessed to the condition that the employeescease their union activities or reject the union.13Here it is true that at the October 5meeting Smith indicated that he would adjust various of the employees' grievances.At no time during this meeting, however, did Smith indicate that any such adjust-ment would be contingent upon the employees' abandoning the Union.Moreover,regardless of Smith's interrogation of employees earlier in the day, the meeting atSmith's house was at the employees' own behest. It was at this meeting that theemployees voiced their grievances and it was in response thereto that Smith promisedto do something about them.Obviously, this promise to adjust employee grievanceswas not taken at Smith's initiative. I find that a preponderance of the evidence doesnot establish Smith to have proposed or granted employee benefits for purposes pro-hibited by the Act and I shall recommend that this allegation be disi iissed.14C. The allegations that Respondent's counsel unlawfully interviewed employees andthat Respondent unlawfully obtained affidavits from its employeesThe complaint alleges that on or about December 1 and 4, 1961, one of the Re-spondent's counsel,William Coday, unlawfully interrogated employees concerningtheir union memberships and activities.Admittedly,Mr. Coday did interview theemployees at Respondent's store when advised that an 8 (a) (1) and (3) charge hadbeen filed.These interviews necessarily related to the allegations contained in thecharge.However, he explained to each employee the nature and purpose of hisinterview, being careful also to advise each employee of his rights under Section 7of the Act and that it was not his purpose to infringe upon those rights.There isnothing in the evidence to show that these interviews were conducted in such amanner so as to interfere with, restrain, or coerce employees in the exercise of therights guaranteed in Section 7.Contrary to the position of the General Counsel,inasmuch as I find these interviews not to have been conducted in an unlawful man-ner, I deem it immaterial that they occurred prior to the issuance of a complaint.15Accordingly, and inasmuch as the Board has never held that such interviews areper seillegal, I shall recommend that this allegation be dismissed.At the hearing the General Counsel amended the complaint to allege:During the month of January, 1962, Ray Smith demanded and obtained fromemployees copies of sworn statements which they had given the National LaborRelations Board during an investigation of unfair labor practice charges.It is undisputed that Smith asked the employees to send to the Board's RegionalOffice for a copy of the affidavits which they had given to the Board agent investi-gating the case. Smith told the employees that the statements would not be read byhim but that they would be sent directly to the Company's attorneys.This, in fact,iswhat happened.When the employeessentfor theirstatements,as they did, Smithhanded them an envelope addressed to Respondent's attorneys.The employeesplaced the affidavits in the envelopes, sealed them, and placed them in a mailboxoutside the store.I can appreciate the General Counsel's concern over the Respondent's tactics inobtaining the affidavits of his witnesses in this manner.Board policy, as embodiedin Section 102.118 of the Board's Rules and Regulations, is not to produce any suchstatements until after the witness has testified.But the issue here is confined towhether or not Respondent's conduct in obtaining copies of these affidavits was inviolation of Section 8(a)(1) of the Act. I am constrained to find that it was not.The evidence shows that Smith butrequestedthe employees to obtain copies of theiraffidavits for the purposes indicated.He did not, as the General Counsel alleges, de-mand that they be produced. In the absence of any threats, harassment, or undue13 See, for example,General Engineering,Inc. and Harvey Aluminum(Incorporated),131 NLRB 648, 659.14 In fact,the alleged changes in working conditions brought about by Smith were minor,consisting only of a slight change in working hours for one or two employees.As to wageincreases, the evidence shows only that several employees received minor wage increasesat undisclosed dates between October 5 and the date of the hearing.The evidence is In-sufficient to establishthat suchincreases were given in violation of Section 8(a)(1) ofthe Act.u The interviews were held shortly after the filing of the charge herein.In this con-nection,I think it appropriate to note that in some instances a period of several monthsmay elapse between the time a charge is filed and the actual issuance of a complaint.Note also Section 101.4 of the Board'sStatements of Procedure. LOCAL 4, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 335persuasion,I am compelled to find that Smith's conduct in this regard was not inviolation of Section 8(a) (1) of the Act.16IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.Having found that Respondent discriminatorily discharged and refused to reinstateDelbert Bishop, I will recommend that the Respondent be ordered to offer him im-mediate and full reinstatement to his former or substantially equivalent position,without prejudice to his seniority and other rights and privileges, and make himwhole for any loss of earnings he may have suffered because of the discriminationagainst him by the payment to him of a sum of money equal to the amount he nor-mally would have earned as wages from the date of his discharge to the date of theoffer of reinstatement, less his net earnings during said period, with backpay com-puted on a quarterly basis in the manner established by the Board in F.W. WoolworthCo., 90 NLRB 289, 291-294.In view of the nature of the unfair labor practices committed the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondent be ordered to cease and desist from inany manner infringing upon rights guaranteed to their employees by Section 7 ofthe Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Section 2(2) of the Act andis engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discouraging membership in a labor organization through discrimination inemployment, and by interfering with, restraining, and coercing employees in the ex-ercise of their rights under the Act, the Respondent has engaged in and is engagingin unfair labor practices affecting commerce within the meaning of Section 8(a)(3)and (1)and Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]10CadreIndustriesCorporation,124 NLRB 278,the only Board case cited by theGeneral Counsel on this point, is factually distinguishable from the instant caseThere,the basis for the 8(a) (1) violation found by the Board was companyintimidationof anemployee for the purposes of obtaining an affidavit which he had submitted to the Board.Local 4, International Brotherhood of Electrical Workers, AFL-CIOandThe Pulitzer Publishing Company.Case No. 141-CD-100.August 28, 196f2DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act, following acharge filed on April 29, 1960, by the Pulitzer Publishing Company,hereinafter referred to as the Company, alleging that Local 4, Inter-138 NLRB No. 46.